DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejection of claims 1-8 under 35 U.S.C. 112(b), set forth in the Office Action mailed 05/02/22, is hereby withdrawn due to amendments made by the Applicant.

Double Patenting
The rejection of claims 1-8 on the ground of nonstatutory obviousness-type double patenting over claims 1-5, 7, and 9 of copending Application No. 16/692,009, set forth in the Office Action mailed 05/02/22, is hereby withdrawn in response to the approved terminal disclaimer filed 07/25/22.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 10, 13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruby (EP 1 187 318).
Regarding claim 9, Ruby teaches a two-port frequency limiter (figure 1b), comprising: 
a substrate (Ruby teaches forming resonators on substrates; e.g. see resonators 217 on substrate 200 in figure 8);
a first transducer (114, 116, 120), wherein the first transducer comprises: 
a first conductive layer (116), 
a first piezoelectric layer (120), and 
a second conductive layer (114); and 
a second transducer (112, 118) located in a vicinity of the first transducer (114, 116, 120), wherein the second transducer comprises: 
a second piezoelectric layer (118) disposed directly on the second conductive layer (114), and 
a third conductive layer (112) disposed on the second piezoelectric layer (118).
As for claim 10, Ruby teaches wherein the first piezoelectric layer comprises one of an AIN layer (para. [0018]), a HZO layer, a Lead Zirconate Titanate (PZT) layer, a Zinc Oxide layer (ZnO), and a Lithium Niobate (LiNbO3) layer.
As for claim 13, Ruby teaches wherein the second piezoelectric layer comprises one of an AIN (para. [0018]), an HZO layer, a Lead Zirconate Titanate (PZT) layer, a Zinc Oxide (ZnO) layer, and a Lithium Niobate (LiNbO3) layer.
Regarding claim 16, Ruby teaches wherein the first conductive layer comprises one of Mo (para. [0018]), platinum (Pt), aluminum (Al), gold (Au), and silver (Ag).
Regarding claim 17, Ruby teaches wherein the second conductive layer comprises one of Mo (para. [0018]), platinum (Pt), aluminum (Al), gold (Au), and silver (Ag).
As for claim 18, Ruby teaches wherein the third conductive layer comprises but not limited to one of Mo (para. [0018]), platinum (Pt), aluminum (Al), gold (Au), silver (Ag).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ruby in view of Flachowsky et al. (US 2018/0040731; “Flachowsky”; reference of record).
As for claims 11 and 14, Ruby teaches the two-port frequency limiter according to claims 10 and 13, as detailed above, but fails to teach wherein the first piezoelectric layer and the second piezoelectric layer comprise HZO layers being formed by Atomic Layer Deposition techniques.
However, it is well-known to those of ordinary skill in the art to embody a piezoelectric material with HZO formed by Atomic Layer Deposition techniques. For example, see para. [0036] of Flachowsky.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the first and second piezoelectric layers of Ruby with HZO layers being formed by Atomic Layer Deposition techniques because such a modification would have been merely a replacement with a well-known piezoelectric layer material.
As for claims 12 and 15, Ruby teaches the two-port frequency limiter according to claims 11 and 15, as detailed above, but fails to teach wherein the HZO layer has a thickness ranging from 5nm to 25nm.
However, as would have been recognized by one of ordinary skill in the art, the thickness of a piezoelectric layer in a frequency limiter is a parameter that is determined by way of a design choice made through experimentation. Setting the piezoelectric layer thickness of Ruby would be merely an exercise in finding the optimum and workable range for the piezoelectric thickness through routine experimentation. It has been held that when the general conditions of a claim are disclosed in the prior art (In this case the structure is found in Ruby), "...it is not inventive to discover the optimum or workable ranges by routine experimentation." (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the piezoelectric layer of Ruby because such a modification would have been a mere exercise in finding the optimum and workable range for the thickness of the piezoelectric layer of Ruby through routine experimentation.
As for claim 19, Ruby teaches wherein an electromechanical coupling coefficient of the second transducer is different from an electromechanical coupling coefficient of the first transducer (This would be a consequence of changing the piezoelectric material, as discussed above in the rejection of claim 11).


Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Ella et al. (WO 03/058809) teaches a two-port frequency limiter (figure 5), comprising:
a substrate (30); 
a first aluminum nitride (AIN) layer (34) disposed on the substrate; 
a first molybdenum (Moly) layer (40) disposed on the first AIN layer; 
a first transducer (42-44) formed on the first Moly layer, wherein the first transducer comprises:
a second AIN layer (42) disposed on the first Moly layer, and 
a second Moly layer (44) disposed on the second AIN layer; and 
a second transducer (62-64) formed on the second Moly layer located in a vicinity of the first transducer, wherein the second transducer comprises: 
a hafnium zirconium oxide (HZO) layer (62) deposited on the second Moly layer, and 
a first conductive layer (61) disposed on the HZO layer.

The best prior art reference of record, Ella et al., fails to teach:
“a titanium nitride (TiN) layer on top of the HZO layer”, as set forth in claim 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        August 2, 2022